Citation Nr: 0710116	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 9, 
1995, for the assignment of a 40 percent rating for lumbar 
disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
February 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The veteran testified at a January 2007 video-conference 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript is of record.

As will be more fully explained in the remand below, at the 
January 2007 video-conference hearing the veteran raised a 
claim of clear and unmistakable error (CUE) in the August 
1990 rating decision that granted entitlement to service 
connection for his lumbar disc disease effective from October 
9, 1995.  Therefore, because the claim for an earlier 
effective date and the CUE claim are inextricably 
intertwined, they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, at the January 2007 video-conference hearing 
the veteran raised, for the first time, a claim of CUE in the 
August 1990 rating decision that granted entitlement to 
service connection for his lumbar disc disease effective from 
October 9, 1995.

Since the outcome of the CUE claim may effect the Board's 
adjudication of his earlier effective date claim, 
adjudication of the earlier effective date claim must be held 
in abeyance and remanded to the RO to be addressed after 
initial adjudication of the CUE claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  When readjudicating the earlier effective date 
claim, the RO should be mindful of the United States Court of 
Appeals for Veterans Claims (Court) recent holding in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (where a rating decision 
assigning an effective date to an award of benefits is final, 
the claimant must overcome the finality of such decision in 
order to establish his entitlement to an earlier effective 
date). 

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should adjudicate the 
veteran's claim of CUE in the August 1990 
rating decision that granted entitlement 
to service connection for his lumbar disc 
disease effective from October 9, 1995. 

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  

3.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the statement of the case, the RO must 
readjudicate the veteran's remaining 
claim taking into account the Court's 
holding in Rudd, supra.  If any claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Board.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


